UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6491


GEORGE PORTERFIELD,

                Plaintiff - Appellant,

          v.

AGENCY DIRECTOR WILLIAM R. BYARS, JR.; DR. JOHN TOMARCHIO;
WARDEN LARRY CARTLEDGE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      J. Michelle Childs, District
Judge. (9:13-cv-00497-JMC)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Porterfield, Appellant Pro Se.         Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL &         ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Porterfield appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42   U.S.C.      § 1983    (2012)      complaint.          We    have

reviewed the record and find no reversible error.                             Accordingly,

we   affirm      for   the      reasons    stated        by   the     district      court.

Porterfield      v.    Byars,     No.   9:13-cv-00497-JMC           (D.S.C.      Feb.    28,

2014).      Porterfield’s         motion    for     appointment          of    counsel   is

denied.        We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented        in   the     materials

before    this    court     and   argument       would    not   aid      the    decisional

process.



                                                                                  AFFIRMED




                                            2